Name: 86/485/EEC: Commission Decision of 19 September 1986 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  America;  health;  agri-foodstuffs;  tariff policy
 Date Published: 1986-10-03

 Avis juridique important|31986D048586/485/EEC: Commission Decision of 19 September 1986 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purpose of importing fresh meat into the Community Official Journal L 282 , 03/10/1986 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 22 P. 0009 Swedish special edition: Chapter 3 Volume 22 P. 0009 *****COMMISSION DECISION of 19 September 1986 amending Decision 81/92/EEC as regards the list of establishments in Uruguay approved for the purpose of importing fresh meat into the Community (86/485/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in Uruguay, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision which was amended and published by Decision 81/92/EEC (3), as last amended by Decision 86/147/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 86/474/EEC of 11 September 1986 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of one establishment has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/92/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 58, 5. 3. 1981, p. 43. (4) OJ No L 112, 29. 4. 1986, p. 41. (5) OJ No L 279, 30. 9. 1986, p. 55. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 2 // FrigorÃ ­fico Colonia // Tarariras, Colonia // 3 // FrigorÃ ­fico Carrasco // Paso Carrasco, Canelones // 8 // FrigorÃ ­fico Canelones // Canelones, Canelones // 12 // FrigorÃ ­fico Tacuarembo // Tacuarembo // 20 // FrigorÃ ­fico Comargen // Las Piedras, Canelones // 55 // FrigorÃ ­fico Elbio PÃ ©rez RodrÃ ­guez // San JosÃ © // 106 // FrigorÃ ­fico Inprogan // La Paz, Canelones // 344 // FrigorÃ ­fico San Jacinto // San Jacinto, Canelones // 394 // FrigorÃ ­fico Cybaran // Salto // // // II. SHEEP MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 8 // FrigorÃ ­fico Canelones // Canelones, Canelones // 20 // FrigorÃ ­fico Comargen // Las Piedras, Canelones // 106 // FrigorÃ ­fico Inprogan // La Paz, Canelones // 344 // FrigorÃ ­fico San Jacinto // San Jacinto, Canelones // 394 // FrigorÃ ­fico Cybaran // Salto // // // III. HORSE MEAT Slaughterhouse and cutting premises 1.2.3 // // // // 303 // FrigorÃ ­fico Clay // Pando, Canelones // // // IV. COLD STORES 1.2.3 // // // // 10 // FrigorÃ ­fico Modelo // Planta Propios, Montevideo // 77 // Sire, PeÃ ±arol // Montevideo // 87 // FrigorÃ ­fico Santos Arbiza // Montevideo // 175 // FrigorÃ ­fico Corfrisa // Las Piedras, Canelones // 903 // FrigorÃ ­fico Acer // Montevideo // // //